Citation Nr: 0525665	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  03-22 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for rectal bleeding.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a sleep disorder, 
to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from April 1982 to May 
1999.  He also had additional prior active service of two 
years, 11 months, and 25 days.  He has been awarded a 
Southwest Asia Service Medal with 3 Bronze Stars and a Kuwait 
Liberation Medal.  His duty period in Southwest Asia has not 
clearly been set out.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Columbia, 
South Carolina, Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the outset, in service connection cases, all active duty 
periods should be verified.  In addition in this case the 
period of service in Southwest Asia should be verified.  In 
order to assist in this verification, and to contribute to an 
informed decision in this case, his service personnel records 
should be obtained.

The veteran is claiming that his current low back disorder is 
the result of an in-service injury.  Service medical records 
show the veteran was seen in September 1983, for complaints 
of mid-upper thoracic pain.  In May 1984, the veteran was 
treated for back pain of one-week duration diagnosed as 
muscle strain.  In August 1990, the veteran reported injuring 
his back while lifting heavy furniture.  The diagnosis was 
mild spasm of the paravertebral muscles in the left lumbar 
region.  In September 1991, the veteran was treated for back 
injury after heavy lifting.  The diagnosis was rhomboid 
muscle spasm.  In July 1993, the veteran was seen for 
complaints of back pain diagnosed as possible muscle strain.  
In December 1998, he was treated for midline back pain 
following PT.  At retirement from service in January 1999, 
the veteran indicated a history of recurrent back pain and/or 
back injury, however, there was no diagnosis of a low back 
disorder and the examiner did not provide a summary or 
elaboration.  

During the course of the appeal the veteran was examined by 
VA in September 1999.  The examination was entirely normal 
with no evidence of radiculopathy of myelopathy, however the 
examiner diagnosed chronic low back pain, most likely 
musculoskeletal in nature.  The examiner did not provide an 
opinion as to whether the chronic low back pain may be linked 
to the symptomatology shown in the service medical records.  
In fact, it does not appear that the claims folder was made 
available to the examiner.  Therefore, the question that 
needs to be resolved before a determination of service 
connection can be made is whether the veteran's current 
chronic low back pain is related to any incident of service, 
to include the reported back injuries in service.  This is a 
medical question, and where the determinative issues involve 
medical causation or diagnosis, competent medical evidence is 
needed.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  To that 
end, the veteran should be provided a thorough and 
contemporaneous VA medical examination, which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet.App. 121, 124 (1991). 

Development is also indicated for the claim for service 
connection for chronic disorder manifested by rectal 
bleeding.  Service medical records show that in October 1992, 
the veteran was evaluated for injury to the groin area.  
Examination revealed rectal bleeding and a rectal tear was 
suspected.  The veteran gave a history of rectal bleeding 
especially at the onset of bowel movement.  In March 1994, he 
complained of blood in his stools and painful elimination.  
The diagnosis was rectal fissure.  In February 1998, he was 
again seen for blood in his stool.  There was no evidence of 
hemorrhoids on these occasions.  

During the course of the appeal the veteran was examined by 
VA in September 1999.  The examiner concluded the veteran's 
history was suggestive of recurrent bright red blood per 
rectum possibly secondary to colonic polyps or internal 
hemorrhoids.  Again, the examiner did not provide an opinion 
as to whether any chronic disorder manifested by rectal 
bleeding may be linked to the symptomatology shown in the 
service medical records and it does not appear that the 
claims folder was reviewed.  A more complete medical opinion 
would be of use to the Board in assessing the etiology of the 
veteran's rectal bleeding.  

With respect to the veteran's claim for PTSD, he contends 
that he was exposed to various combat-related stressors 
during active service.  In response to the RO's request for 
stressor information, the veteran indicated that he served 
with the 7th Corps, 11 Aviation Brigade 615 Aviation Company.  
He also reported that his unit was under chemical attack and 
Scud missile attack in February 1991.

Presently there is insufficient information to give to the 
Center for Unit Records Research (CURR) to conduct a 
meaningful search, therefore the veteran's stressors are 
currently either unverified or unverifiable.  The CURR 
maintains an archive of activities of units that were 
deployed in Iraq.  However, they require sufficient detail 
about such things as names of service comrades wounded or 
killed in action or about enemy attacks against specific 
facilities or convoys.  In general, the veteran has only 
provided vague and nonspecific information regarding his 
service events.  Nevertheless, in an effort assist him in the 
development of his claim, he should be given another 
opportunity to provide more specific information regarding 
the in-service events so that further investigation can be 
made to verify the claimed events.  In addition, attempts to 
obtain the veteran's service personnel records have thus far 
been to no avail.  The National Personnel Records Center 
(NPRC) responded, most recently, in February 2004 the 
veteran's military records had not been retired and suggested 
a further course of action.  However, it is not entirely 
clear that the RO completed all follow-up actions suggested 
by NPRC.  Moreover, it is possible by now that the personnel 
records may have been retired.  In any event, as they are 
Federal records an additional attempt should be made to 
obtain these records.

Finally, the VA has not afforded the veteran appropriate 
examination with medical opinion rendered as to whether he 
currently has PTSD or a sleep disorder and, if so, their 
etiology.  Adequate medical opinions regarding the etiology 
of the veteran's claimed PTSD and sleep disorder is deemed 
warranted for the Board to equitably decide these appellate 
issues, and should therefore be obtained.  If the veteran's 
alleged PTSD had any role or impact whatsoever in a post-
service sleep disorder, this must be noted.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should verify all periods of 
active military service, to include the 
almost 3 year period prior to April 1982.  
Further, his period of duty in Southwest 
Asia should be confirmed.  Finally, 
service medical and personnel records for 
the initial period of service should be 
obtained.

2.  The RO should also request the 
veteran to provide the names and 
addresses of all medical care providers, 
VA or non-VA, who have treated him for 
his claimed disorders since his 
retirement from service in 1999.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  The veteran's assistance should 
be requested as needed in obtaining these 
records.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative are also 
to be notified of unsuccessful efforts in 
this regard and afforded an opportunity 
to submit the identified records.

3.  The RO should make another attempt to 
obtain the veteran's service personnel 
records ("201 file").  If the service 
personnel records are unavailable, the RO 
should use alternative sources to obtain 
such records, using the information of 
record and any additional information the 
veteran may provide.  The RO should 
complete any and all follow-up actions 
referred by NPRC.

4.  The veteran should again be requested 
to provide specific information 
concerning the claimed in-service 
stressful events that led to his PTSD.  
Such information should include the dates 
and locations of the alleged events, as 
well as the names and units of the 
individuals involved.  The veteran is 
advised that this information is vitally 
necessary, and that he must be as 
specific as possible, since without such 
detailed information, an adequate search 
for verifying information cannot be 
conducted.  The veteran should also be 
invited to submit statements from former 
service comrades or others that establish 
the occurrence of his claimed in-service 
stressful experiences. 

5.  Regardless of the veteran's response, 
a copy of his DD 214, together with the 
stressor information that has already 
been provided by/obtained from him, 
should be forwarded to the Center for 
Unit Records Research (CURR), for 
verification.  Any information obtained 
is to be associated with the claims file.  
If the case is not referred to CURR, the 
RO should explain in the record why the 
case was not referred.  

6.  Thereafter, the RO should review the 
files and make a specific written 
determination with respect as to whether 
the veteran was exposed to a verified 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
verified stressor or stressors 
established by the record.

7.  The veteran should be afforded a VA 
psychiatric examination.  All indicated 
tests and studies, including 
psychological examination/testing, if 
necessary, are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the psychiatrist or 
psychologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

Based on the medical findings and a 
review of the claims folder, the examiner 
is asked to provide a current psychiatric 
diagnosis, if appropriate, and offer an 
opinion as to whether it is as likely as 
not that the current psychiatric 
disability is a result of the veteran's 
service or any incident therein.  If the 
examiner diagnoses PTSD, he or she is 
requested to state whether the diagnosis 
is predicated on a verified stressor.  
Any opinion provided should be supported 
by a complete rationale.

8.  The veteran should undergo an 
appropriate VA examination to determine 
the nature, extent and etiology of any 
low back disorder currently present.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should elicit from the veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.  The 
examination should include any diagnostic 
testing that is deemed necessary for an 
accurate assessment and the examiner 
should review the results of any testing 
prior to completing the report.  All 
findings should be reported in detail.  

The examiner should discuss the nature 
and extent of any low back disorder 
present, and then set forth whether it is 
at least as likely as not that this 
disorder, if present, is traceable to 
symptomatology shown in service medical 
records.  The basis for the conclusions 
reached should be stated in full, and any 
opinion contrary to those already of 
record should be reconciled, to the 
extent possible.  If the veteran does not 
currently have a chronic low back 
disability, which could be regarded as 
having been incurred in or aggravated 
while the veteran was in service, the 
examiner must specifically indicate so.  

9.  The veteran should be afforded a VA 
examination to more accurately determine 
the exact nature and etiology of any 
current disorder manifested by rectal 
bleeding, and the extent, if any, to 
which any pathology now present is 
related to symptomatology shown in 
service.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should elicit from the veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.  The 
examination should include any diagnostic 
testing that is deemed necessary for an 
accurate assessment and the examiner 
should review the results of any testing 
prior to completing the report.  A 
complete diagnosis should be provided.  
On the basis of the current examination 
findings and information in the claims 
file, the examiner should render an 
opinion as to whether it is at least as 
likely as not that a chronic disorder 
manifested by rectal bleeding is 
attributable to symptomatology shown in 
service medical records.  

If the veteran does not currently have a 
chronic disorder manifested by rectal 
bleeding, which could be regarded as 
having been incurred in or aggravated 
while the veteran was in service, the 
examiner must specifically indicate so.  
The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed.

10.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

11.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefits sought on appeal remain denied, 
the RO must furnish the veteran and her 
representative an appropriate 
supplemental statement of the case to and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


